DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 October 2021 has been entered.

Response to Amendment
The amendment filed on 1 October 2021 has been entered.

Response to Arguments
Applicant’s arguments, see section I, pages 8-9, filed 1 October 2021, with respect to claims 1-7 and 27-32 have been fully considered and are persuasive.  The rejection of 1 June 2021 has been withdrawn. 
Applicant's arguments filed 1 October 2021 with respect to claims 8-26 have been fully considered but they are not persuasive. 
3 of the wavelength conversion layer 46 and the weight loading of phosphor material to binder in the phosphor ink” (Dai paragraph 56), thus recognizing the thickness of the luminescent layer as a results effective variable in determining the color of the output light.  In the past, the courts have held that it is prima facie obvious for one of ordinary skill to optimize results-effective variables: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP 2144.05(II).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 8 and 16 recite the broad recitation “a thickness between 0.05 mm and 0.3 mm” and the claims also recite “or between 0.01mm and 0.2 mm” which is the narrower statement of the range/limitation.  Dependent claims 9-15 and 17-26 inherit the deficiencies of independent claims 8 and 16. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For purposes of examination the broad recitations will be considered as the broadest reasonable interpretation of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2013/0194551 A1) in view of Dai et al. (US 2012/0087103 A1).
With respect to claim 8:	Zhang teaches “a white light source (Fig. 4) comprising: a phosphor wheel (404+405) that includes: a disk-shaped substrate (405); a phosphor ring comprising an annular luminescent layer disposed on the disk-shaped substrate (404); wherein the annular luminescent layer comprising a composition of a phosphor and light scattering material disposed in a binder (paragraph 48); wherein the light scattering material comprises light scattering particles disposed in the binder 
Zhang does not specifically teach “wherein the composition is 20% to 70% binder, 30% to 80% phosphor, and 5% to 15% light scattering material” or “wherein the annular luminescent layer has a thickness between 0.05 mm and 0.3 mm or between 0.01mm and 0.2 mm”.
However, Dai teaches “wherein the composition is 20% to 70% binder (paragraphs 53, 56), 30% to 80% phosphor (paragraph 56), and 5% to 15% light scattering material (paragraph 53)” and suggests “wherein the annular luminescent layer has a thickness between 0.05 mm and 0.3 mm or between 0.01mm and 0.2 mm (Dai states “the color of the emission product produced by the wavelength conversion component depends on the phosphor material composition and the quantity of phosphor material per unit area in the wavelength conversion layer 46. It will be appreciated that the quantity of phosphor material per unit area is dependent on the thickness t3 of the wavelength conversion layer 46 and the weight loading of phosphor material to binder in the phosphor ink” (Dai paragraph 56), thus recognizing the thickness of the luminescent layer as a results effective variable in determining the color of the output light.  In the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP 2144.05(II).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the phosphor composition taught by Dai in order to balance between a decrease in angular color change and luminous efficacy (Dai Figs. 5-7, paragraphs 71, 72) and to minimize the number of printing steps needed to achieve a desired phosphor density (Dai paragraph 56) and to make the luminescent layer within the claimed range in order to optimize the color of the output light (Dai paragraph 56; since the applicant, Dai, and Zhang are all concerned with producing white light an optimization based on color would reasonably be expected to have the same results since they are producing the same color).
With respect to claim 9:	Zhang teaches “wherein the unconverted scattered blue light has a spatial distribution matching a spatial distribution of the converted phosphor emission light (paragraphs 41, 43)”.
With respect to claim 10:	Zhang teaches “wherein the unconverted scattered blue light has a diffuse reflecting surface spatial distribution (paragraph 43) and the converted phosphor emission light has a diffuse reflecting surface spatial distribution (paragraph 41)”.
With respect to claim 11:	Zhang teaches “wherein the blue light has a wavelength range of 400 nm to 500 nm (see Fig. 3)”.

With respect to claim 13:	Zhang teaches “wherein the phosphor comprises a mixture of red phosphor producing converted phosphor emission light in a red spectral range of 600-650 nm green phosphor producing converted phosphor emission light in a green spectral range of 490-560 nm (paragraph 32)”.
With respect to claim 14:	Zhang teaches “wherein the phosphor wheel is a reflective phosphor wheel (see Fig. 4)”.
With respect to claim 15:	Zhang teaches “wherein the phosphor wheel is a transmission phosphor wheel (see Fig. 8).
With respect to claim 16:	Zhang teaches “a white light source (Fig. 2) comprising: a luminescent layer (204) comprising a composition of a phosphor and light scattering material disposed in a binder (paragraph 48); a light source arranged to illuminate the luminescent layer with blue light (200); wherein the white light source outputs white light comprising converted phosphor emission light from the phosphor illuminated by the blue light and unconverted scattered blue light that is scattered by the light scattering material (paragraph 32), wherein the composition and thickness of the luminescent layer are configured to obtain a spatial distribution of light that is an approximately Lambertian spatial distribution (paragraph 41)”.
Zhang does not specifically teach “wherein the composition is 20% to 70% binder, 30% to 80% phosphor, and 5% to 15% light scattering material or “wherein the annular luminescent layer has a thickness between 0.05 mm and 0.3 mm or between 0.01mm and 0.2 mm”.
3 of the wavelength conversion layer 46 and the weight loading of phosphor material to binder in the phosphor ink” (Dai paragraph 56), thus recognizing the thickness of the luminescent layer as a results effective variable in determining the color of the output light.  In the past, the courts have held that it is prima facie obvious for one of ordinary skill to optimize results-effective variables: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP 2144.05(II).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the phosphor composition taught by Dai in order to balance between a decrease in angular color change and luminous efficacy (Dai Figs. 5-7, paragraphs 71, 72) and to minimize the number of printing steps needed to achieve a desired phosphor density (Dai paragraph 56) and to make the luminescent layer within the claimed range in order to optimize the color of the output light (Dai paragraph 56; since the applicant, Dai, and Zhang are all concerned with producing white light an 
With respect to claim 17:	Zhang teaches “wherein the white light source is a static white light source in which the luminescent layer is stationary respective to the light source during operation of the white light source (see Fig. 2)”.
With respect to claim 18:	Zhang teaches “wherein the light scattering material comprises light scattering particles disposed in the binder (paragraph 43)”.
With respect to claim 19:	Zhang teaches “wherein the light scattering particles have size in a range of 0.1-50 microns (paragraph 49)”.
With respect to claim 20:	Zhang teaches “wherein the light scattering particles have reflectivity of 92% or higher for the blue light (paragraph 43)”.
Note: as evidenced by M. Janecek, "Reflectivity Spectra for Commonly Used Reflectors," in IEEE Transactions on Nuclear Science, vol. 59, no. 3, pp. 490-497, June 2012, doi: 10.1109/TNS.2012.2183385, TiO2 has a reflectivity higher than 92% in the visible range as evidenced by Janecek Fig. 9.  Janecek is being cited as evidence of the intrinsic properties of TiO2, no combination is being made.
With respect to claim 21:	Zhang teaches “wherein the light scattering particles comprise one or more of aluminium oxide particles (paragraph 43), titania particles (paragraph 43), magnesium oxide particles, borazon particles, aluminium nitride particles, or aluminate particles”.
With respect to claim 22:	Zhang teaches “wherein the unconverted scattered blue light has a spatial distribution matching a spatial distribution of the converted phosphor emission light (paragraphs 41, 43)”.

With respect to claim 24:	Zhang teaches “wherein the blue light has a wavelength range of 400 nm to 500 nm (see Fig. 3)”.
With respect to claim 25:	Zhang teaches “wherein the converted phosphor emission light comprises yellow light (paragraph 32)”.
With respect to claim 26:	Zhang teaches “wherein the phosphor comprises a mixture of red phosphor producing converted phosphor emission light in a red spectral range of 600-650 nm green phosphor producing converted phosphor emission light in a green spectral range of 490-560 nm (paragraph 32)”.

Allowable Subject Matter
Claims 1-7, 27-32 are allowed.
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a phosphor wheel comprising: a composition of a phosphor and light scattering material disposed in a binder; wherein the composition is 20% to 70% binder, 30% to 80% phosphor, and 5% to 15% light scattering material such that generated white light is spectrally uniform over an approximately Lambertian distribution at a color temperature range of 5000K to 8000K.
Zhang et al. (US 2013/0194551 A1), considered the closest prior art, teaches a phosphor wheel having an annular luminescent layer having a composition comprising a 
Dai et al. (US 2012/0087103 A1), another close prior art, teaches a luminescent layer composition.  Dai does not specifically teach wherein the composition is 20% to 70% binder, 30% to 80% phosphor, and 5% to 15% light scattering material such that generated white light is spectrally uniform over an approximately Lambertian distribution at a color temperature range of 5000K to 8000K.
With respect to claims 2-7:	claims 2-7 inherit the subject matter from claim 1.
With respect to claim 27:	The prior art of record does not teach or reasonably suggest a white light generation method comprising: by a phosphor in a composition disposed in a luminescent layer, converting a portion of blue light to phosphor light wherein the composition is 20% to 70% binder, 30% to 80% phosphor, and 5% to 15% light scattering material; by scattering particles disposed in the luminescent layer, scattering a portion of the blue light that is not converted to phosphor light to generate scattered blue light; and outputting white light that is spectrally uniform over an approximately Lambertian distribution at a color temperature range of 5000K to 8000K.
Zhang et al. (US 2013/0194551 A1), considered the closest prior art, teaches a method of generating white light using a phosphor wheel having an annular luminescent layer having a composition comprising a binder, phosphor, and scattering material.  
Dai et al. (US 2012/0087103 A1), another close prior art, teaches a method of generating white light using a luminescent layer composition.  Dai does not specifically teach wherein the composition is 20% to 70% binder, 30% to 80% phosphor, and 5% to 15% light scattering material such that generated white light is spectrally uniform over an approximately Lambertian distribution at a color temperature range of 5000K to 8000K.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875    
                                                                                                                                                                                                    /Britt D Hanley/Primary Examiner, Art Unit 2875